Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are cancelled.
3.	New claims 19-43 have been added.
4.	Claims 19-43 are pending in this application.


DETAILED ACTION
Election/Restriction
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 19-22, drawn to a polypeptide sequence comprising a T-cell receptor or a garment thereof, wherein the TCR or the fragment thereof binds to a peptide/major histocompatibility complex (MHC) complex, and wherein the peptide in the peptide /MHC complex consists of about 10 to about 12 amino acids and comprises SEQ ID NO: 1, classified in C07K14/00, for example.
2. Claims 23-28 and 31, drawn to a polynucleotide sequence encoding the polypeptide sequence according to Invention 1, and a vector comprising the polynucleotide sequence thereof, classified in C12N9/00, for example.
3. Claims 29-30 and 32, drawn to one or more cells comprising the vector comprising the polynucleotide sequence encoding the polypeptide sequence of Invention 1, classified in A61K35/12 for example. 
4. Claims 33-36, drawn to a polypeptide sequence comprising a T-cell receptor (TCR) or a fragment thereof, which binds to a peptide/major histocompatibility complex (MHC) complex, wherein the TCR or the fragment thereof binds to a histone H3 variant H3.3 peptide, and wherein the TCR or fragment thereof comprises (a) a TCR alpha chain or fragment thereof comprising complementary determining regions (CDRs) 1, 2 and 3 comprising SEQ ID NOs: 12, 13 and 14, respectively, and (b) a TCR beta chain or fragment thereof comprising CDRs 1, 2 and 3 comprising SEQ ID NOs: 15, 16 and 17, respectively, classified in A61K38/19, for example.
5. Claims 37-39 and 42, drawn to a polynucleotide sequence encoding the polypeptide sequence and a vector comprising the polynucleotide encoding the polypeptide sequence according to Invention 4, classified in class C07H9/00, for example.
6. Claims 40-41 and 43, drawn to one or more cells comprising the vector comprising the polynucleotide sequence encoding the polypeptide sequence of Invention 4, classified in A61K2039/51, for example.
	The inventions are independent or distinct, each from the other because:
6.	Inventions 1-6 are directed to patentably independent and distinct product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function, or effect. Inventions 1 and 4 involve amino 
7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
8.	This application contains claims directed to the following patentably distinct species:
	A single disclosed species of a fully defined peptide sequence;
	A single disclosed species of a fully defined polynucleotide sequence;
	A single disclosed species of a vector;
A single disclosed species of a cell.
9.	The species are independent or distinct because the different peptides involve different amino acids, leading to different structures. Further, search for one would not necessarily lead to the other. Different polynucleotides involve different codons to encode the different amino acids, leading to different structures. Further, search for one would not necessarily lead to the other. Different vectors involve different class of vectors. Further, search for one would not necessarily lead to the other. Different cells 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 19-43 are generic.
10.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 or 4 or 3 or 6  is elected, Applicant is required to elect a single disclosed species of a fully defined peptide sequence. If Group 2 or 5 is elected, If Group 3 or 6 is elected, Applicant is further required to elect a single disclosed species of a cell (e.g., T cell).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIE HA/Primary Examiner, Art Unit 1654